United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                  No. 20-1974
                         ___________________________

                             Jane Doe, (a pseudonym)

                               Plaintiff - Appellant

                                         v.

  North Homes, Inc., individually, doing business as North Homes Children and
 Family Services and I.T.A.S.K.I.N. Juvenile Center; Devin Michael Wood, in his
    individual capacity; Connie Ross, in her individual and official capacities;
 John Does 1–5, in their individual capacities; John Does 6–10, in their individual
                               and official capacities

                              Defendants – Appellees
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: March 18, 2021
                              Filed: August 24, 2021
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

       North Homes, Inc. confined fifteen-year-old Jane Doe in its residential
correctional unit where an employee sexually assaulted her for three days. No one
intervened. In this case, we decide whether Doe plausibly alleged that North
Homes—a private entity—qualifies as a state actor under 42 U.S.C. § 1983.
Because she did, we reverse, in part.

                                  I. Background

      At this stage, we take Doe’s factual allegations as true and draw inferences in
her favor. Fed. R. Civ. P. 12(b)(6); see also Does 1-2 v. Regents of the Univ. of
Minn., 2021 WL 2197073, at *1 (8th Cir. June 1, 2021). We use this necessarily
one-sided narrative to answer the limited question before us. Does 1-2, 2021 WL
2197073, at *1. We do not use it to reach the merits of Doe’s claims. See id.

      North Homes owns and operates correctional and rehabilitative facilities for
juveniles in Northern Minnesota. To operate I.T.A.S.K.I.N. Juvenile Center (the
“Juvenile Center”), North Homes “worked in concert” with Itasca County and other
counties “to provide care for minor children who were detained, incarcerated,
committed, or the like, for criminal, mental health, or other protective purposes.”

       An interagency agreement between Minnesota’s Department of Corrections
and its Department of Human Services authorized and licensed the Juvenile Center
to run two residential units: (1) the DOC unit; and (2) the DHS unit. The agencies
jointly operated those units under their interagency agreement’s terms. Through
“statutory and regulatory authority[,] and/or court orders,” North Homes could move
residents between the two units at its discretion.

      Connie Ross (North Homes’s director and administrator) managed both units.
In turn, those units supervised residents “24/7.” The units “entirely restricted”
residents’ “libert[ies].” And residents could not leave “on their own volition[.]”

      In early 2014, Doe, a young woman diagnosed with bipolar and substance-use
disorders, arrived at the Juvenile Center. Kanabec County (Doe’s legal custodian),
and her foster parent, enrolled Doe at the Juvenile Center for mental health and
behavioral help. At first, the Juvenile Center placed her in the DHS unit.

                                         -2-
       Several months later, however, staff “involuntarily detained” her in the DOC
unit “for behavioral issues.” Supervisors and staff knew about, and received training
on, Doe’s serious medical needs. And by statute, they were all obligated to report
child abuse (including sexual abuse) to police. See Minn. Stat. § 260E.06.

       Soon after her detainment, Devin Michael Wood—a twenty-three-year-old
corrections officer for the DOC unit—“groomed and made sexual advances
towards” Doe. Then, for three days, Wood “engaged in sex acts, including
intercourse, with [Doe].” Those acts intensified Doe’s serious medical needs.

      For three days, no employees stepped in to help Doe despite constant
monitoring. None complied with the child-abuse-reporting requirement, either.
This conduct aligned with how employees (including Ross) “regularly turned a blind
eye towards inappropriate and sexual relationships between residents and staff[.]” It
also reflected how employees “encouraged a ‘code of silence’” to protect their
“predatory” colleagues.

       On the fourth day, police arrested Wood for criminal sexual conduct. Blaming
Doe for Wood’s arrest, staff members verbally harassed her. The harassment
triggered even more emotional and psychological harm. Despite knowing about the
verbal harassment, Ross and others did not stop it.

      With the arrest fallout still ongoing, Doe told Ross about “another staff
member . . . engaging in a sexual relationship with a minor resident.” Ross
responded by directing employees to detain, punish, and silence Doe—in the DOC
unit.

     Months later, Wood pled guilty to three counts of third-degree sexual conduct.
See Minn. Stat. § 609.344(m).




                                         -3-
       Doe sued North Homes, Ross, and Wood, as well as other employees, alleging
three § 1983 counts: (1) Eighth and Fourteenth Amendment claims against the
employees; (2) a Monell claim against North Homes and Ross for creating an
environment “where children . . . were regularly subjected to sexual abuse”; and
(3) a First Amendment claim against Ross.

       While characterizing North Homes as a “nominally private entity,” Doe
alleged that “[it] acted under color of state law because [it] fulfilled the public
function of juvenile incarceration, detainment, and commitment, and acted in
concert with state actors in denying [Doe] her federal civil rights.” By virtue of their
employment at North Homes, Doe’s complaint treated all defendant employees as
state actors, too. Ultimately, the district court saw “at most, the passive involvement
of the state in the circumstances leading to her alleged constitutional deprivations.”
Concluding that there was a lack of state-actor allegations, the district court held that
Doe’s § 1983 claims failed.1

                                    II. Discussion

        We review Rule 12(b)(6) dismissals de novo. See Magee v. Trs. of Hamline
Univ., 747 F.3d 532, 534 (8th Cir. 2014). In doing so, we use judicial
“experience and common sense” to decide if Doe’s “complaint crosse[d] over the
plausibility threshold.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Magee, 747 F.3d at 535. So,
we ask if Doe’s allegations let us “draw the reasonable inference that [North Homes]
is liable for the misconduct alleged.” Id.

       Only a state actor can face § 1983 liability. See Youngblood v. Hy-Vee Food
Stores, 266 F.3d 851, 855 (8th Cir. 2001). But “in a few limited circumstances,” a
private entity “can qualify as a state actor,” including “when the private entity

      1
        Because this appeal only concerns the state-actor question, we do not address
other § 1983 issues or the decision to abstain from exercising supplemental
jurisdiction over a negligence claim.
                                          -4-
performs a traditional, exclusive public function,” and “when the government acts
jointly with the private entity.” Halleck v. Manhattan Cmty. Access Corp., 139 S.
Ct. 1921, 1928 (2019) (internal citations omitted).

       Still, the state-actor question presents a “necessarily fact-bound inquiry[.]”
Lugar v. Edmonson Oil Co., 457 U.S. 922, 939 (1982). First, we ask if the claimed
deprivation “resulted from the exercise of a right or privilege having its source in
state authority.” Id. And second, we ask if “under the facts of this case,” we may
“appropriately characterize[]” North Homes as a state actor. Id. “Our ultimate
conclusion must turn on the particular facts of the case, since only by sifting facts
and weighing circumstances can the nonobvious involvement of the State in private
conduct be attributed its true significance.” Wickersham v. City of Columbia, 481
F.3d 591, 597 (8th Cir. 2007) (quoting Burton v. Wilmington Parking Auth., 365
U.S. 715, 722 (1961) (cleaned up)).

      Here, we must decide if Doe plausibly alleged that North Homes performed a
public function when it detained her.

      The power to decide to incarcerate a person rests with the state. 2 See, e.g.,
Chapman v. United States, 500 U.S. 453, 465 (1991) (explaining that “the
Government may not punish” a person “unless and until it proves his guilt . . . at a
criminal trial” with “the relevant constitutional guarantees[,]” and then post-
conviction, “the court may impose, whatever punishment is authorized by statute” if

      2
        The same goes for the power to decide to civilly detain a person. See Kansas
v. Hendricks, 521 U.S. 346, 357 (1997) (“States have in certain narrow
circumstances provided for the forcible civil detainment of people [and the Court
[has] consistently upheld such involuntary commitment statutes [when] the
confinement takes place pursuant to proper procedures and evidentiary standards.”).
We see a similar pattern in how the law treats juveniles, generally. See Schall v.
Martin, 476 U.S. 253, 264–65 (1984) (explaining that our legal system generally
only allows parents to “control” juveniles, and only “if [that] control falters,” can
the state intervene to protect the juvenile or to protect the community).

                                         -5-
the punishment does not violate the Constitution); see also Rosborough v. Mgmt. &
Training Corp., 350 F.3d 459, 461 (5th Cir. 2003) (per curiam) (“Clearly,
confinement of wrongdoers—though sometimes delegated to private entities—is a
fundamentally governmental function.”).

       And so, only the state can decide to delegate that power. Cf. West v. Atkins,
487 U.S. 42, 56–57 (1988) (private doctor “fully vested with state authority”
performed public function of treating prisoners, which flowed directly from the
state’s decision to incarcerate those prisoners); see also Howell v. Father Maloney’s
Boys’ Haven, Inc., 976 F.3d 750, 752, 754 (6th Cir. 2020) (deciding that providing
housing and treatment for at-risk youth did not amount to a public function while
distinguishing that facility from one that “incarcerat[es] children placed under its
care” (emphasis added)).

       Even so, we can see how that conclusion may seem at odds with Richardson
v. McKnight’s statement: “correctional functions have never been exclusively
public.” 521 U.S. 399, 405 (1997). But Richardson expressly limited its scope to
§ 1983 immunity, not § 1983 liability. Id. at 413; accord Holly v. Scott, 434 F.3d
287, 299–300 (4th Cir. 2006) (Motz, J., concurring in judgment) (explaining that
Richardson “deals only with a private person’s immunity from liability”). And, in
upholding a qualified-immunity denial, Richardson expressly left the state-actor
question for the district court to decide. 521 U.S. at 413–14. While one circuit saw
Richardson as dispositive on the public-function question, others did not. Compare
Holly, 434 F.3d at 293, with Rosborough, 350 F.3d at 460–61 (“We agree with the
Sixth Circuit and with those district courts that have found that private prison-
management corporations and their employees may be sued under § 1983 by a
prisoner who has suffered a constitutional injury.”); see also Skeleton v. Pri-Cor,
Inc., 963 F.2d 100, 102 (6th Cir. 1991) (private-prison management performed
traditional state function).

      Against that legal landscape and through the Iqbal standard, we sift the facts
alleged here. Doe alleged that North Homes cared for juveniles whose liberties the

                                         -6-
state (counties) decided to restrict. She also alleged that the state (agencies) agreed
to empower North Homes to run two units, through which North Homes could
deprive residents of their liberties. And she alleged that the state (legislature,
agencies, and courts) gave North Homes the power to detain residents in a
correctional facility whenever it wanted and for whatever reason it saw fit.

       While conceding Doe’s inability to leave the DOC unit, North Homes could
not tell us why she could not leave (i.e., whose authority kept her there). True,
involuntary commitment may not amount to a public function3—but Doe’s
complaint did not rest on the involuntary character of her commitment. Cf. Robert
S. v. Stetson School, Inc., 256 F.3d 159, 166–67 (3d Cir. 2001) (no involuntary
detention when minor child’s mother and state committed him to residential school).
Instead, she alleged that North Homes moved her to, and detained her in, a
corrections unit, where the alleged abuse occurred. See Howell, 976 F.3d at 753
(holding a foster home was not a state actor in part because it “has no power to
remove children and place them . . . in juvenile correctional facilities—the kinds of
things state actors traditionally may do”). She also alleged that North Homes later
detained her in the corrections unit to punish and silence her efforts to report abuse.

       Construing the complaint in her favor, we conclude that Doe plausibly alleged
that North Homes’s exercise of a public function (the state’s authority to detain her)
caused her involuntary detainment in a corrections unit. As a result, we disagree
with the decision to dismiss Doe’s § 1983 claims at the pleading stage.4

      3
         See, e.g., Wittner v. Banner Health, 720 F.3d 770, 776–77 (10th Cir. 2013);
Estades-Negroni v. CPC Hosp. San Juan Capestrano, 412 F.3d 1, 8 (1st Cir. 2005);
Benn v. Universal Health Sys., Inc., 371 F.3d 165, 172 (3d Cir. 2004); Bass v.
Parkwood Hosp., 180 F.3d 234, 243 (5th Cir. 1999); S.P. v. City of Takoma Park,
134 F.3d 260, 269 n.7 (4th Cir. 1998); Ellison v. Garbarino, 48 F.3d 192, 195–96
(6th Cir. 1995); Harvey v. Harvey, 949 F.2d 1127, 1131 (11th Cir. 1992); Spencer
v. Lee, 864 F.2d 1376, 1379–80 (7th Cir. 1989) (en banc).
       4
         Because Doe meets the state-actor requirement at the pleading stage (via
public-function analysis), we need not decide if she could chart an alternate path to

                                         -7-
                                  III. Conclusion

      For these reasons, we reverse the judgment and remand the case for
proceedings consistent with this opinion.

GRUENDER, Circuit Judge, dissenting.

       To state a claim under § 1983, a plaintiff must allege facts sufficient to show
that the defendant acted under color of state law and that the defendant’s conduct
violated a federally protected right. Green v. Byrd, 972 F.3d 997, 1000 (8th Cir.
2020). Only the first element is at issue here.

       Although “§ 1983 excludes from its reach merely private conduct,” Campbell
v. Reisch, 986 F.3d 822, 824 (8th Cir. 2021), “a private entity can qualify as a state
actor,” triggering § 1983 liability, “in a few limited circumstances,” Manhattan
Cmty. Access Corp. v. Halleck, 587 U.S. ---, 139 S. Ct. 1921, 1928 (2019). One such
circumstance is “when the private entity performs a traditional, exclusive public
function.” Id. “The Court has stressed that ‘very few’ functions fall into [this]
category.” Id. at 1929 (quoting Flagg Brothers, Inc. v. Brooks, 436 U.S. 149, 158
(1978)). “It is not enough that the federal, state, or local government exercised the
function in the past, or still does.” Id. The private party must be performing a
function that was “traditionally the exclusive prerogative of the State.” Rendell-
Baker v. Kohn, 457 U.S. 830, 842 (1982).

      The court concludes that Doe alleged facts sufficient to show that North
Homes qualifies as a state actor under the public-function test. I disagree. Although
the court alludes to several functions, it never identifies one that is both “the

the same endpoint (via joint-action analysis). See Lugar, 457 U.S. at 939 (“Whether
these different tests are actually different in operation or simply different ways of
characterizing the necessarily fact-bound inquiry that confronts the Court in such a
situation need not be resolved here.”).
                                         -8-
exclusive prerogative of the State,” id., and a function that Doe alleged North Homes
was performing when she suffered the abuse.

       For example, the court alludes to the function of incarceration as punishment
for a crime. See ante, at 5-6 (citing Chapman v. United States, 500 U.S. 453, 465
(1991), for the proposition that it is the government’s business to “punish” a person
once “it proves his guilt beyond a reasonable doubt at a criminal trial,” and
Rosborough v. Management & Training Corp., 350 F.3d 459, 461 (5th Cir. 2003)
(per curiam), for the proposition that “confinement of wrongdoers” is a public
function). But even assuming that incarceration as punishment for a crime is an
exclusive public function, but see Holly v. Scott, 434 F.3d 287, 293 (4th Cir. 2006)
(“The Supreme Court’s analysis in [Richardson v. McKnight, 521 U.S. 399 (1997)]
precludes argument that the operation of a prison is a traditionally exclusive state
function.”), it was not a function that Doe alleged North Homes was performing
when she suffered the abuse. On the contrary, the complaint indicated that Doe was
enrolled in North Homes “to address her serious mental health and behavioral
needs,” not as punishment for a crime.

       The court also alludes to the function of involuntary detention generally,
whether criminal or civil. See ante, at 5 & n.2 (noting that the state has the power
not only “to incarcerate a person” but also “to civilly detain a person”). Again,
however, involuntary detention is not a function that Doe alleged North Homes was
performing when she suffered the abuse. On the contrary, the complaint indicated
that Doe’s foster mother and Kanabec County enrolled Doe in North Homes. See
Robert S. v. Stetson Sch., Inc., 256 F.3d 159, 163, 166-67 (3d Cir. 2001) (Alito, J.)
(holding that a minor’s placement in a school that did not allow students “to leave
campus without supervision” “was not ‘involuntary’ in the [relevant] sense” because
“his legal custodian, DHS, wanted him placed there, and his mother consented”).
And in any event, involuntary detention is not an exclusive public function. See,
e.g., Minn. Stat. §§ 253B.02, subd. 19, .141, .18 (providing for involuntary civil
detention in “non-state-operated” “treatment facilit[ies]”); Minn. Stat. § 629.366
(authorizing merchants to detain suspected shoplifters); Youngblood v. Hy-Vee Food

                                         -9-
Stores, Inc., 266 F.3d 851, 855 (8th Cir. 2001) (denying that detaining a suspected
shoplifter constituted state action for § 1983 purposes); Wittner v. Banner Health,
720 F.3d 770, 776-77 (10th Cir. 2013) (denying that involuntary commitment is an
exclusive state function); Estades-Negroni v. CPC Hosp. San Juan Capestrano, 412
F.3d 1, 8 (1st Cir. 2005) (same); Bass v. Parkwood Hosp., 180 F.3d 234, 243 (5th
Cir. 1999) (same); S.P. v. City of Takoma Park, 134 F.3d 260, 269 n.7 (4th Cir. 1998)
(same); Ellison v. Garbarino, 48 F.3d 192, 195-96 (6th Cir. 1995) (same); Harvey
v. Harvey, 949 F.2d 1127, 1131 (11th Cir. 1992) (same); Spencer v. Lee, 864 F.2d
1376, 1379-80 (7th Cir. 1989) (en banc) (same); White v. Scrivner Corp., 594 F.2d
140, 142 (5th Cir. 1979) (“A merchant’s detention of persons suspected of stealing
store property simply is not an action exclusively associated with the state.”). Thus,
the court rightly retreats from the position that involuntarily detaining Doe is what
transformed North Homes into a stator actor for § 1983 purposes. See ante, at 7
(conceding that “involuntary commitment may not amount to a public function” and
clarifying that, in its view, “Doe’s complaint did not rest on the involuntary character
of her commitment”).

        So, what does the court think transformed North Homes into a stator actor for
§ 1983 purposes? The court stresses Doe’s allegation that the abuse occurred after
she was transferred to a unit in the corrections facility due to behavioral issues. See
ante, at 7. But the location where North Homes housed Doe does not change the
fact that North Homes was neither incarcerating her as punishment for a crime nor
detaining her “involuntarily” in the relevant sense. See Robert S., 256 F.3d at 166-
67. If involuntary criminal confinement is likely not an exclusive public function,
see Richardson, 521 U.S. at 405 (“[C]orrectional functions have never been
exclusively public.”), and involuntary civil confinement is definitely not an
exclusive public function, see Spencer, 864 F.2d at 1380-81 (“[I]nvoluntary
extrajudicial commitment to private institutions has long been commonplace.”), then
it is difficult to see why voluntary civil confinement should nonetheless qualify as
an exclusive public function simply because it occurs in a unit licensed by the state
department of corrections. Thus, I agree with the district court that Doe did not


                                         -10-
allege facts sufficient to show that North Homes qualified as a state actor under the
public-function test.

       I also agree with the district court that Doe did not allege facts sufficient to
show that North Homes qualified as a state actor under the joint-action test. “[A]
private party may [also] be held liable on a § 1983 claim if he is a willful participant
in joint action with the State or its agents.” Mershon v. Beasley, 994 F.2d 449, 451
(8th Cir. 1993) (internal quotation marks omitted). That said, the joint-action
standard imposes a high bar. To survive a motion to dismiss, a plaintiff “must allege,
at the very least, that there was a mutual understanding, or a meeting of the minds,
between the private party and the state actor.” Id. Importantly, “mere approval or
acquiescence of the state” is not enough. Wickersham v. City of Columbia, 481 F.3d
591, 597 (8th Cir. 2007). Further, the plaintiff must allege a “close nexus not merely
between the state and the private party, but between the state and the alleged
deprivation itself.” Id. (internal quotation marks omitted). After carefully reviewing
Doe’s complaint, the district court concluded that it fell short of this demanding
standard. After doing the same, I agree.

      For the foregoing reasons, I would affirm the district court’s dismissal of
Doe’s complaint. Accordingly, I respectfully dissent.
                      ______________________________




                                         -11-